Citation Nr: 0803213	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  06-09 694	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right knee 
disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee 
disorder.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, including as secondary to the knee 
disorders.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from April to May 
1962.  

This appeal to the Board of Veterans' Appeals (Board) is from 
January and May 2005 rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The veteran testified at a Travel Board hearing 
before the undersigned judge in May 2007.

Regrettably, since the claims must be further developed 
before deciding the appeal, the Board is remanding this case 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


REMAND

First, concerning Veterans Claims Assistance Act (VCAA) 
notice, the letters of record sent by the RO to the veteran 
failed to discuss secondary service connection for an 
acquired psychiatric disorder on the premise that it is 
proximately due to, the result of, or chronically aggravated 
by his knee disorders.  38 C.F.R. § 3.310 (2007).  Therefore, 
a remand is required for the RO to issue another VCAA letter 
that is compliant with 38 C.F.R. § 3.159(b)(1) and with all 
legal precedent.

Second, the veteran has indicated on several occasions that 
he received treatment for his knees at the VA Medical Center 
(VAMC) in Bay Pines, Florida, in 1962, within a year of his 
discharge from service.  See his April 1997 petition to 
reopen his claims for service connection for his knee 
disorders and the transcript of his May 2007 Travel Board 
hearing testimony at pages 10-11.  These records, 
if they still exist, are relevant to his knee disorder 
claims, and there have been no attempts to obtain them.  VA's 
duty to assist includes obtaining records of his relevant VA 
medical treatment.  38 U.S.C.A. § 5103A(c)(2) (West 2002); 
38 C.F.R. § 3.159(c)(2), (c)(3) (2007).  See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive knowledge of evidence generated by VA).  Because 
any record of additional treatment for his knees, especially 
shortly after his military service ended, would be relevant 
to his claims, the AMC should attempt to obtain these records 
and, if they no longer exist, must make this express 
declaration to confirm that further attempts to obtain them 
would be futile.  The veteran also has to be apprised of 
this.

The veteran also indicated during his hearing that he was 
expecting a supporting statement from his therapist.  So the 
Board held this case in abeyance for 30 days to allow the 
veteran an opportunity to submit this additional evidence.  
Unfortunately, though, he has not.  If he still intends to, 
or wants VA to assist him in obtaining this additional 
evidence, he will have another opportunity on remand.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.	Send the veteran a VCAA letter 
notifying him and his representative of 
the type of evidence required to 
substantiate the claim for secondary 
service connection for an acquired 
psychiatric disorder on the premise it 
is proximately due to, the result of, 
or chronically aggravated by his knee 
disorders.  See 38 C.F.R. § 3.310 
(2007).

Ask the veteran whether he still 
intends to submit the supporting 
statement from his therapist that he 
indicated he would during his May 2007 
hearing.  Assist him if he needs help 
obtaining this statement.



2.	Contact the VAMC in Bay Pines, Florida, 
to determine if there are any records of 
medical treatment for the veteran's knees 
dated in 1962 or 1963.  If there are, 
obtain these records.  All attempts to 
obtain these records, and any response 
received, must be documented in the 
claims file.  If no records are 
available, a response to that effect is 
required and should be documented in the 
file and the veteran appropriately 
notified.

3.	Then readjudicate the claims in light 
of any additional evidence received 
since the March 2006 statement of the 
case (SOC).  If the claims are not 
granted to the veteran's satisfaction, 
send him and his representative a 
supplemental SOC (SSOC) and give them 
an opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of 


Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



